Title: To Thomas Jefferson from Moritz Furst, 20 February 1825
From: Furst, Moritz
To: Jefferson, Thomas


                            Stimatissimo Sigr
                            
                                Washington
                                febr. 20–1825
                            
                        Io ò ricevuto da lei honorabile risposta è sono multo obligato de lei bonta,Con tuto rispeto  Sono hom. Ser.
                            M. Furst
                         Editors’ Translation
                            Dear Sir
                            
                                Washington
                                Febr. 20–1825
                            
                        I have received from you an honorable response and I am very obliged by your kindness.With all respect I am your humble Ser. 
                            M. Furst
                        